DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 16, 18-26, and 35-40 are examined herein.

Election/Restrictions
Newly amended claims 16 and 35 are now directed toward growth trajectory of gain in Body Mass Index, which makes the claims a distinct species from an open growth trajectory of the invention originally claimed. Therefore any further changes to the type of growth trajectory will be considered an alternate species that will be withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 35 and all claims dependent on them are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
When looking to the specification for support, it is noted that:
In a preferred embodiment, the weight gain and/or weight for length gain and/or gain in Body Mass Index of the infants is more similar to the weight gain and/or weight for length gain and/or gain in Body Mass Index of breast-fed 25infants.  In one embodiment according to the present invention a balanced growth trajectory or body development in an infant is promoted and/or an unbalanced growth trajectory or body development in an infant is prevented or the risk thereof is reduced (0075). 

Then discussion occurred about the preferred embodiment.
Example 3 shows the mean weight gain (gram/day) in the PP population at week 17 was highest in the test group 3 with non-digestible oligosaccharides but without fermented ingredient and lowest in the test group 2 with fermented ingredient, but without non digestible oligosaccharides (0103).
However, when in the same study a group receiving the same formula as Test Group 1 with the only difference that instead of 50 wt % it contained 15 wt % Lactofidus.TM.  based on dry weight of the composition.  The results on growth trajectory for the 15 wt % fermented ingredient were even more advantageous than the 50 wt % showing the beneficial effect over a broad range [0106]. 
In Test Group 1, was fed infant formula 1, comprising:
per 100 ml 66 kcal, 
1.35 g protein (bovine whey protein/casein in 1/1 weight ratio), 
8.2 g digestible carbohydrate (of which 5.6 g lactose, and 2.1 g maltodextrin), 
3.0 g fat (mainly vegetable fat), 
0.8 g non-digestible oligosaccharides comprising scGOS  (source Vivinal.RTM.  GOS) and 1 cFOS (source RaftilinHP.RTM.) in a 9:1 wt. ratio.  






This infant formula further includes:
15 wt % Lactofidus.TM. based on dry weight;
about 0.55 wt % lactic acid+lactate based on dry weight, of which at least 95% is L(+)-lactic acid/lactate; and
vitamins, minerals, trace elements and other micronutrients according to international directive 2006/141/EC for infant formula (0096). 

The discloser is specific as to the contents of the infant formula which has the claimed results, which is not the same as the formula claimed.  

The formula disclosed as having the claimed effect, comprises an infant formula, comprising:
66 kcal per 100 ml;
1.35 g protein, comprising: bovine whey protein and casein in a wt. ratio of 1:1;
 8.2 g digestible carbohydrate, comprising: 5.6 g lactose and 2.1 g maltodextrin;
3.0 g vegetable fat;
0.8 g non-digestible oligosaccharides comprising: Vivinal ™ GOS  and RaftilinHP™ cFOS in a 9:1 wt. ratio;
15 wt % Lactofidus™ based on dry weight of the composition;
about 0.55 wt % lactic acid+lactate based on dry weight, comprising: at least 95% is L(+)-lactic acid/lactate; and


Therefore the claimed effect of the claimed formula is new matter, because the effect recited in the preamble is not supported for the formula having the ingredients as claimed, or for a follow on formula as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 35 and all claims depending on them, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 16 and 35 
The claims recite “the WHO Child Growth Standards published in Acta Paediatrica, April 2006, volume 95, supplement 450 of human milk fed infants” which: 
1) lacks antecedent basis because a WHO Child Growth Standards of human milk fed infants was not previously introduced in the claim; and 
2) is missing a critical element, such as what amount such a limitation specifically requires of the claim, including the scope of the amount of the increase to the BMI.

Other phrases/terms claimed lacking antecedent basis, include: “the optimal growth trajectory” and “the growth trajectory” because an optimal growth trajectory and a growth trajectory were not previously introduced in the claim. The claims recite three phrases that refer to growth trajectory, each written differently, therefore it is not clear if they are all referring to the same growth trajectory or something different. 

The independent claims recite the terms: “promoting”, “closer”, “optimal”, “standard”, “as compared to”, which are relative terms which renders the claims indefinite because the terms is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope required, for:
type or amount of support to be promoting;
an amount of mass to be closer;
a favored amount to be optimal;
a quality of what is standard; and
a similarity or dissimilarity for a comparison;
which is required of the claimed invention. 

The term promoting does not actually achieve something, it merely requires an intent, therefore it is unclear as to what this term imparts to the claim.



The concept of an “optimal growth trajectory of the WHO…” is not clear as to what the scope of said standards are.  Therefore a critical element is missing from the claims.

The claim of a growth trajectory that is closer to something as compared to something else, is unclear because it does not impart what the desired growth actually is, or how closer to one thing versus more or less than another is required of the claim.  

It is unclear as to what a standard nutritional composition for infants is, because standard nutritional composition for infants includes breast milk, therefore how does this differ than the WHO standard it is being compared to? 

It is also unclear as to how the phrase” towards a growth trajectory”, in the independent claims, further limits “A method for promoting a postnatal growth trajectory in an infant”.

It is also unclear as to how the phrase “in an infant” further limits “postnatal”, since postnatal refers to the age on an infant.

The term gain in Body Mass Index is missing a critical element, such as gain over time or age or weight over time and therefore makes the claim unclear because a BMI (Body Mass Index) is a single number at a single point in time. 

A critical element is missing from the claim, including one that makes clear as to how some of the ingredients of the formula are administered in a dry weight, when formulas are typically administered in a liquid (not dry) form.

As for claim 18, it is unclear as to what the scope of “more similar” imparts to the claim, more than or similar; and is also indefinite for reasons set forth regarding claim 16 above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 26 requires that the method of administering a formula to an infant, in claim 16, further requires that “the infant is exposed to an obesogenic environment and/or a Western type diet later in life”.  This fails to further limit the method of administration to an infant, because when administering a formula to an infant one has no knowledge of what the infant will be exposed to later in life.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
With regard to the prior art, claim 16 encompasses:
A method comprising: 
administering a nutritional composition selected from an infant formula and a follow on formula comprising: 
a) 3 to 7 g lipid/100 kcal;
b) 1.25 to 5 g protein/100 kcal;
c) 6 to 18 g digestible carbohydrate/100 kcal;
d) 0.25 wt% to 20 wt% of non-digestible oligosaccharides based on dry weight of the nutritional composition; 
e) 0.05 to 1.5 wt% lactic acid, based on dry weight; and 
f) an ingredient fermented by lactic acid producing bacteria.

Claim 35 encompasses the same as that provided above, in claim 16, and further requires: wherein the infant is at risk of having an adverse growth trajectory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 18-26, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig in view of Huybers.
Ludwig: WO 2012/078030, published 6/14/2012.
Huybers: WO 2014/092564; published June 19, 2014

With regard to the prior art, the term/phrase "/100 kcal" encompasses about 150 mL, based on the original Specification at p. 0096 which states 100 ml is 66 kcal.

Independent claim 16
Ludwig teaches methods of administering a nutritional infant formula (ref. clm. 14) composition to an infant (pg. 4, ln. 1+).

Lipid 
Ludwig teaches the infant formula comprises 2.1 to 6.5 g lipid per 100 ml of lipids (pg. 11, 15+), which sums to about 3.15 to 9.75 g lipid per about 150 mL, and encompasses the claim of 3 to 7 g lipid/100 kcal (or per about 150 mL).


Protein
Ludwig teaches the infant formula comprises 0.5 to 6.0 g per 100 mL of protein (pg. 8, 24+), which sums to 0.75 to 9 g per about 150 mL, and encompasses the claim of 1.25 to 5 g protein/100 kcal (or per about 150 mL).

Digestible carbohydrates
Ludwig teaches the infant formula comprises 3.0 to 30 g digestible carbohydrate per 100 ml (pg. 11, 9+), which sums to 4.5 to 45 g digestible carbohydrate per about 150 ml, and encompasses the claim of 6 to 18 g digestible carbohydrate/100 kcal (or /about 150 mL).

Lactic acid
Ludwig teaches the infant formula comprises between 0.1 and 1.5 wt. % lactic acid based on dry weight of the nutritional composition (pg. 9, 12+), which encompasses the claim of  0.05 to 1.5 wt% lactic acid, based on dry weight.

Lactic acid producing bacteria
Ludwig teaches the infant formula comprises ingredients fermented by lactic acid producing bacteria (pg. 2, 4+.; pg. 3, 5+; pgs. 4-8…). 

Non-digestible oligosaccharides 
Ludwig does not discuss the use of non-digestible oligosaccharides.


Huybers also teaches methods of administering infant formulas (ref. clms. 1 and 14) comprising: lipids (pg. 9, 5+), proteins (pg. 9. 5+) and carbohydrates (pg. 9, 5+); and further provides the use of non-digestible oligosaccharides (ti.), including amounts of at least 2 wt.% based on dry weight of the nutritional composition (pg. 3, 5+), which encompasses the claim of 0.25 wt% to 20 wt% of non-digestible oligosaccharides based on dry weight of the nutritional composition 
	Huybers teaches using non-digestible oligosaccharides, includes an effect on the small intestine that beneficially mimics the situation in breast fed infants and has an advantageous effect of the small intestinal health by diluting toxins, pathogenic micro-organisms and protease activity (e.g. trypsin, chymotrypsin and elastase activity) (pg. 2, 23+).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of administering infant formulas comprising: lipids, proteins and carbohydrates, as Ludwig, to include the use of non-digestible oligosaccharides, as claimed, because Huybers teaches using non-digestible oligosaccharides, includes an effect on the small intestine that beneficially mimics the situation in breast fed infants and has an advantageous effect of the small intestinal health by diluting toxins, pathogenic micro-organisms and protease activity (e.g. trypsin, chymotrypsin and elastase activity); and further illustrates that the art finds non-digestible oligosaccharides as being suitable for similar intended uses, including methods of administering infant formulas comprising: lipids, proteins and carbohydrates (see MPEP 2144.07) further the teaching also imparts reasoning for obviousness in that since it was known for such a 

Functionality of method of administration
It would be reasonable for one of skill in the art to expect that similar methods of administering similar compositions to similar consumers would have similar functionality, including: “promoting a postnatal growth trajectory in an infant towards a growth trajectory which is closer to the optimal growth trajectory of the WHO Child Growth Standards published in Acta Paediatrica, April 2006, volume 95, supplement 450 of human milk fed infants as compared to the growth trajectory when a standard nutritional composition for infants not comprising an ingredient fermented by lactic acid producing bacteria and lactic acid in an amount of 0.05 - 1.5 wt% based on dry weight is administered, wherein the growth trajectory is gain in Body Mass Index”, as claimed.

Further on “promoting”
The claimed step of “promoting”, in the preamble of the claim merely requires a mental step, including comparing the result of administration, to other methods of administration.  Therefore, such a claim is merely a mental process, which is be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See MPEP 2106.04(a)(2).III.

 


Independent claim 35
Claim 35 encompasses the same as that provided above, in claim 16, and further requires: wherein the infant is at risk of having an adverse growth trajectory.
Ludwig teaches the infant formula has the benefit of limiting loss of protein/essential amino acids which is essential for good growth and development because the intestinal barrier function in infants is still immature and the intestinal microbiota is still developing and therefore more susceptible for such disadvantages (pg. 2, 1+), which imparts that infant is at risk of having an adverse growth trajectory, as claimed.

Dependent claims
As for claim 18, the modified teaching above provides administering the claimed infant formula, therefore it would be reasonable that is promotes a gain in Body Mass Index of the infants is more similar to the gain in Body Mass Index of breast-fed infants, as claimed, because it has been held that similar compositions have similar functionality.

As for claim 19, Ludwig teaches the infant formula comprises 0.5 to 6.0 g per 100 mL of protein (pg. 8, 24+), which sums to 0.75 to 9 g per about 150 mL, and encompasses the claim of 1.6 to 2.1 g protein/100 kcal  (or per about 150 mL).





As for claim 21, Ludwig teaches that the lactic acid producing bacteria, include: Bifidobacterium breve and Streptococcus thermophiles (ref. clm. 9).  

As for claim 22, Ludwig teaches the nutritional composition inactivated lactic acid producing bacteria (ref. clm. 10).  

As for claim 23, Ludwig teaches the nutritional composition is an infant formula (ref. clm. 14).  

As for claim 24, Ludwig teaches the infant formula comprises 0.5 to 6.0 g per 100 mL of protein (pg. 8, 24+), which sums to 0.75 to 9 g per about 150 mL, and encompasses the claim of 1.75 to 1.95 g protein/100 kcal (or per about 150 mL).

As for claim 25, Ludwig teaches the infant formula comprises lactic acid and lactate in an amount of between 0.1 and 1.5 wt. % based on the dry weight of the nutritional composition, which encompasses the claim of 0.1 to 0.75 wt% of lactic acid and lactate based on dry weight of the composition.  




As for claim 36, Ludwig teaches the formula is administered to infants below the age of 36 months (pg. 10, 25+), which encompasses that the administration is to an infant at least during the first 2 months of life. 
The teaching of infants below the age of 36 months encompasses a term infant, because in this specific case the various permutations of types of terms (preterm, term or post-term) for infants are so small that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of administering formula to infants below the age of 36 months, as the modified teaching above, to include the specifically claimed type of infant, term, as claimed, because in this specific case the various permutations of types of terms for infants in the generic are so small (preterm, term or post-term) 

As for claims 37 and 39, Ludwig teaches the infant formula comprises lactic acid in an amount of between 0.1 and 1.5 wt. % based on the dry weight of the nutritional composition, which encompasses the claim of 0.1 to 0.75 wt% of lactic acid based on dry weight of the composition.  

As for claims 38 and 40, Ludwig teaches the infant formula comprises lactic acid in an amount of between 0.1 and 1.5 wt. % based on the dry weight of the nutritional composition, which encompasses the claim of 0.1 to 0.5 wt% of lactic acid, based on dry weight of the composition.  

Response to Arguments
 	It is asserted, that all claims stand objected because the formatting would not be proper. The formatting of the claims has been amended as suggested by the Examiner (by including an indent after the word comprising where relevant). Withdrawal of the objection is respectfully requested. 
In response, Applicant’s timely response is appreciated, and said Objection is not re-issued herein.




	In response, the Examiner does not agree, the claim could merely state growth trajectory published in WHO….

It is further asserted, that regarding point 2, for the sake of expediting proceedings, independent claims 16 and 35 have been amended, it has been specified that the growth curve is the WHO Child Growth Standards that has been published in Acta Paediatrica, April 2006, volume 95, supplement 450. By this amendment, Applicant has thus clearly indicated what this specifically requires from the claim by explicitly 
In response, the independent claims are replete with indefinite issues, as noted in the 112(b) rejection above.

It is asserted, that additionally, the independent claims stand rejected for use of the term "closer" in the claim language. Applicant respectfully traverses the rejection. 
MPEP § 2173.05(b) states: "The fact that claim language, including terms of degree, may not be precise, does not automatically render the claim indefinite under 35 U. S.C. 112, second paragraph. Seattle Box Co., v. Industrial Crating & Packing, Inc., 731 F.2d 818, 221 USPQ 568 (Fed. Cir. 1984). Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification." MPEP § 2173.05(b) further states: "When a term of degree is presented in a claim, first a determination is to be made as to whether the specification provides some standard for measuring that degree. If it does not, [which is not admitted] a determination is made as to whether one of ordinary skill in the art, in view of the prior art and the status of the art, would be nevertheless reasonably apprised of the scope of the invention" (emphasis added). Independent claims 16 and 35 have been amended to recite that the growth trajectory should be "closer to the optimal growth trajectory of Body Mass Index (BMI) in the WHO Child Growth Standards published in Acta Paediatrica, April 2006, volume 95, supplement 450 of (3) human milk fed infants as compared to the growth trajectory when a (2) standard nutritional composition for infants not comprising an ingredient fermented [..], said method comprising administering a (1) 
In response, the examiner does not agree that the claim of “closer to the optimal growth trajectory of… compared to the growth trajectory…” is clear, for a variety of reasons discussed in the 112(b) rejection above.

It is asserted, that Example 1 of the present application discloses a comparison between three diets: (1) the experimental diet comprising a fermented ingredient, (2) a standard control diet without a fermented ingredient, and (3) exclusively human milk fed infants. The parameters to assess the inventive formula being "closer" is the WHO Child Growth Standard of BMI as described in Acta Paediatrica, April 2006, volume 95, supplement 450. In particular, Table 3b of the application as filed shows how the BMI gain of the breast-fed reference is 0.0276 kg/m2/day, that achieved by the experimental diet (3) is 0.0290 kg/m2/day (5% higher), while that of the control formula without fermented ingredient is 0.0360 kg/m2/day (30% higher), which clearly indicates that growth is 6 times closer to the breast-fed reference with the specific example of the inventive diet. Therefore, the specification provides a clear standard for ascertaining the requisite degree and one of ordinary skill in the art would be aware of the scope required by the claimed invention. The requirements of MPEP § 2173.05(b) have thus been met. Withdrawal of the rejection is respectfully requested. 
In response, in Table 3b, the Experimental Formula comprises 30 wt% lactofidus fermented milk (0079) wherein 0.8 g/100 ml non-digestible oligosaccharides of scGOS (source Vivinal.RTM.  GOS) and cFOS (source RaftilinHP.RTM.) in a 9:1 wt ratio.  Of 
Said Experimental Formula is not the same formula as claimed.  
Further, in para. 0088, Applicant states: “there was no statistically significant difference over time for infants fed with experimental formula 1 compared to the infants fed with control formula 2, or with the breast-fed reference group”.  
Therefore, this argument is not persuasive, because as noted above, in the 112(a) rejection, the formula disclosed as having the claimed effect, comprises an infant formula, comprising:
66 kcal per 100 ml;
1.35 g protein, comprising: bovine whey protein and casein in a wt. ratio of 1:1;
 8.2 g digestible carbohydrate, comprising: 5.6 g lactose and 2.1 g maltodextrin;
3.0 g vegetable fat;
0.8 g non-digestible oligosaccharides comprising: Vivinal ™ GOS  and RaftilinHP™ cFOS in a 9:1 wt. ratio;
15 wt % Lactofidus™ based on dry weight of the composition;
about 0.55 wt % lactic acid+lactate based on dry weight, comprising: at least 95% is L(+)-lactic acid/lactate; and



It is asserted, that Claims 16-33, and 35-36 stand rejected under 35 U.S.C. §103(a) as unpatentable over O'Connor (2003, Journal of Pediatric Gastroenterology and Nutrition) in view of WHO.  Applicant respectfully disagrees that O'Connor in view of WHO would teach, mention or suggest each and every element of amended independent claims 16 or 35. Independent claims 16 and 35 have been amended by specifying that the method for promoting a postnatal growth trajectory in an infant is a method that results in gain of Body Mass Index (BMI). Applicant respectfully disagrees that O'Connor would teach, mention or suggest each and every element of amended independent claims 16 or 35. 
As a first matter, O'Connor is completely silent on promoting a postnatal growth trajectory which is similar to the growth trajectory observed in beast-fed infants, let alone that it would describe a method that promotes the growth to be closer to an optimal growth trajectory of Body Mass Index (BMI). As explained in the reply filed on 27 October 2020, which is herein incorporated by reference in its entirety, O'Connor does not conclude or provide any evidence that infant formula as described therein provides growth similar to that of a human milk fed infant. The Examiner dismisses this argument because O'Connor would show that the development of the PFF-T and PHM-T groups is at least comparable and therefore O'Connor would show that that the growth between the two groups is also comparable. Applicant respectfully disagrees. As is clear from O'Connor "growth" and "development" are two separate and 
and language skills of the infants (see table 5 O'Connor). So while O'Connor may conclude that the development of the infants is comparable, this does relate, equate or extrapolate to the physical growth of the infants. O'Connor consistently and throughout the article teaches that there is a difference in growth between the PFF-T and PHM-T groups and therefore shows clearly that there a substantial difference in growth between in infants that receive formula as compared to infants receiving human milk (and even fortified human milk). The fact that the motor skills of the infants are comparable does not change the conclusion on growth. Thus, contrary to what is suggested in the Office Action, O'Connor does not conclude or provide any evidence that infant formula provides growth similar to that of a human milk fed infant. Thus a skilled person looking to improve gain of BMI in infants would not consult O'Connor since O'Connor is entirely silent on improving any growth trajectory. 
The WHO document does not remedy these deficiencies as WHO is also entirely silent on improving growth trajectories in infants. Secondly, O'Connor is entirely silent on including an ingredient fermented by lactic acid producing bacteria. Moreover, O'Connor does not even require the presence of lactic acid. This is even acknowledged by the Office Action wherein it is stated that "O'Connor makes no mention of the formula being used for the study comprising an ingredient fermented by lactic acid producing 
In view of at least the reasons above, it is respectfully submitted that the rejection is overcome and respectfully requested that the rejection be withdrawn 
In response, please see the new grounds of rejection above, which does not rely on O'Connor in view of WHO, and was necessitated by said amendments.

It is asserted, that Claims 19, 22, 24, 28 and 31-32 and also claims 20-21 and 29-30 stand rejected under 35 U.S.C. §103(a) as unpatentable over O'Connor (2003, Journal of Pediatric Gastroenterology and Nutrition) in view of WHO and in further view of Van Goudoever (W02014/081284). Claims 19, 22, 24 and 20-21are dependent on amended claim 16. Claims 28-32 have been canceled. Applicant respectfully disagrees that O'Connor in view WHO and in further view of Van Goudoever teaches, discloses or renders obvious every element of claims 19, 22, 24, 28 and 31- -9-32. 
As explained above, O'Connor in view of WHO fails to teach a method for promoting a postnatal growth trajectory that included administering a nutritional composition comprising 0.05 to 1.5 wt% lactic acid based on dry weight, and an ingredient fermented by lactic acid producing bacteria. Van Goudoever does not remedy these deficiencies. Applicant submits that the use of infant formula or follow-on formula 
This effect is evidenced in example 1 of the present application, where three diets have been compared: 
- the experimental diet comprising a fermented ingredient including lactic acid - a standard control diet without a fermented ingredient and does not comprise lactic acid, similar to the O'Connor diet and - exclusively human milk fed infants. 
At 17 weeks a statistically significant higher weight gain and BMI gain was observed for the control group, when comparing to the breast-fed reference group (see tables 3 - 4 of the specification). However, when administering the infants with the composition of the present invention, including a fermented ingredient and lactic acid, the inventors surprisingly found there was no statistically significant difference in weight gain or BMI gain in infants fed with the fermented formula compared to the breast-fed reference group, evidencing a growth trajectory similar to that of human milk fed infants. 
The Office Action states that it would not be clear from Example 1 of the specification that the results are obtained due to the claimed features. Applicant disagrees: the experimental infant formula 1 is a fermented infant formula with non-digestible oligosaccharides (scGOS/lcFOS), whereas the control infant formula 2 is a non-fermented infant formula without non-digestible oligosaccharides. Thus, Example 1 compares administration of an infant formula as claimed with an infant formula that does not comprise any fermented ingredient and lactic acid. As described above, the inventors surprisingly found there was no statistically significant difference in weight gain or BMI gain in infants fed with the fermented formula compared to the breast-fed 
Van Goudoever fails to teach a method for promoting a postnatal growth trajectory in an infant wherein the growth trajectory is gain in Body Mass Index. An effect on BMI is not described mention or even suggested. Therefore even if Van Goudoever would teach a formula with lactic acid producing bacteria the skilled person would not have expected that incorporation of these ingredients could and would be able to promote a postnatal growth trajectory in an infant towards a growth trajectory which is closer to the optimal growth trajectory of body mass index (BMI) in the WHO Child Growth Standards as claimed. Thus, the results yielded by the claimed invention are unexpected in view of the cited art. 
Accordingly, it is respectfully submitted that the rejection is overcome and respectfully requested that the rejection be withdrawn. 
In response, please see the new grounds of rejection above, necessitated by said amendments, wherein Van Goudoever is not applied.


In response a proper showing of unexpected results has not been presented to the office, as discussed in the Response to Remarks section of the Office Action of 12/16/2020, therefore this argument is not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
USDA teaches that for proper growth and development, an infant must obtain an adequate amount of essential nutrients by consuming appropriate quantities and types of foods, because during infancy, a period of rapid growth, nutrient requirements per pound of body weight are proportionally higher than at any other time in the life cycle. 
USDA: published at least by 12/02/2015 at: https://web.archive.org/web/20151202124714/https://wicworks.fns.usda.gov/wicworks/Topics/FG/Chapter1_NutritionalNeeds.pdf

Also, all of the references cited in the International Search Report of related PCT/EP2017/061206 were consider, including Ludwig2 (WO 2013/187764, published 12/19, 2013), that discloses a fermented infant formula, comprising: 
protein in an amount of 1.6 to 4.0 g per 100/kcal, 
lipids in an amount of 3 to 7 g/100 kcal,
digestible carbohydrates in an amount of 5 to 20 g per 100 kcal, 
non-digestible oligosaccharides,
lactic acid bacterial, and 
0.1 to 1 .5% lactic acid based on dry weight of the nutritional composition. 
           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793